—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of creating a disturbance and refusing a direct order; he was found not guilty of violent conduct and making threats. Contrary to petitioner’s contention, the misbehavior report, together with the eyewitness testimony of its author, constitutes substantial evidence to support the determination that petitioner was guilty of the *771charges he was found to have violated (see, Matter of Garcia v Goord, 261 AD2d 674, appeal dismissed 94 NY2d 834). The detailed misbehavior report establishes that petitioner was asked by the Muslim Chaplain why he had participated in a Muslim service after he had informed relevant officials that he was converting to Protestantism. Petitioner thereafter became agitated and began yelling and refused to leave the Muslim mosque. Under these circumstances, we cannot conclude that there was insufficient evidence to support the determination of guilt.
We have examined petitioner’s remaining arguments, including his claim of Hearing Officer bias and denial of his right to call relevant witnesses, and find them to be unpersuasive.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.